The rescript is as follows: "In an equity cause the decision of the sitting Justice upon matters of fact should not be reversed on appeal unless it appears that such decision is manifestly wrong. Hartley v. Hichardson, 91 Maine, page 428, and cases cited.
"In the case at bar no questions of law were in dispute, and all the issues of fact were found by a jury in favor of the plaintiffs. Thereafter, upon hearing, the sitting Justice, in confirmation of the jury’s findings, decided all matters of fact in the plaintiffs’ favor, and made his decree accordingly. It is the opinion of the court that the decision of the sitting Justice is justified by the evidence and should be affirmed with costs. Decree of sitting Justice affirmed with additional costs.”